Argued October 8, 1946.
We are convinced that there is no substantial merit in this appeal. Appellee herein instituted proceedings before a magistrate under the Act of March 31, 1905, P.L. 87, 68 P. S. § 366 et seq., for possession of a residence of which appellant is tenant. The magistrate, after hearing, entered judgment in favor of appellee. Appellant appealed to the municipal court, which, on motion filed by appellee, struck off the appeal. No meritorious defense appears to have been made before the magistrate, nor does any appear elsewhere in the record. Appellant has introduced some technical objections to the action of the court below. Appellee has presented a motion to dismiss the appeal for violation of Rule 60 of this court. Appellant has filed an answer to the motion. Certiorari from this court was issued on April 17, 1946. Appellant failed to serve any copies of his brief or record upon appellee until September 25, 1946, which was five days prior to the return day of the writ. Under Rule 60 of this court appellant was obliged to serve the required copies of his brief and record upon appellee at least one month before the return day of the *Page 563 
certiorari, the writ having issued more than three months prior thereto. Appellant having failed to comply with the above requirements within the time specified, the appeal is dismissed, at the cost of appellant.